Mr. Justice Aldrey
delivered the opinion of the court.
On October 31, 1913, the District Court of Mayagiiez rendered judgment for $2,000 as damages, without special imposition of costs, in favor of José Benet Colón and against *706Agustín Hernández' Mena, which judgment was affirmed by this court.
■For the enforcement of the judgment the secretary of the said district court issued a writ of execution to the marshal for the collection of the sum of $2,000, with interest at the xate of 6 per cent from October 31, 1913.
On July 1 o.f this year the said judgment debtor, Hernán-dez Mena, moved the district court to enter an order quashing the said writ of execution and releasing the levy made thereunder on the ground that the writ wrongfully ordered the collection of interest which was not owing inasmuch as the judgment against him was only for $2,000. After hearing the parties the court overruled the motion on- the ground that in conformity with section 341 of the Code of Civil Procedure the plaintiff was entitled to interest on the amount due from the time the judgment was rendered, and that the secre-1ary acted correctly in including said interest in the writ of execution.
From that ruling Agustín Hernández Mena filed a petition for a writ of certiorari directed to the Judge of the District Court of Mayagüez for the purpose of having this court review and set aside the said order.
Section 341, cited by the lower court, provides that the secretary must include in the judgment entered by him any Interest on the judgment of the court from the time it was rendered. The right to recover-such interest was created by said section 341 and it is a ministerial duty of the secretary to include the same. So although the judgment did not expressly provide for the payment of such interest, it was the duty of the secretary to enforce recovery thereof, even though it was not included in the decision of the court. Golden Gate Company v. Joshua Handy Machine Works, 82 Cal., 184; San Joaquín Lands, etc., Company v. West, 99 Cal., 345, and Barnhart v. Edwards, 128 Cal., 572.
The writ of certiorari applied for should be

Discharged.

*707Chief Justice Hernández and Justices "Wolf, del Toro and Hutchison concurred.